AO 199A (Ri:v. 12/11- EDCA [Fresno]) Order Setting Conditions of Release                                           Page l of    3   Pages



                                      UNITED STATES DISTRICT COURT
                                                                           for the

                                                  Eastern District of California                                      NOV 2 6 2019

UNITED STATES OF AMERICA,
                                                                           )
                               v.                                          )
                                                                           )              Case No.      1: 17-cr-0069-DAD-BAM
JASON LEROY GEISER,                                                        )


                                       ORDER SETTING CONDITIONS OF RELEASE

IT IS ORDERED that the defendant's release is subject to these conditions:

(1)   The defendant must not violate federal, state, or local law while on release.

(2)   The defendant must cooperate in the collection of a DNA sample if it is authorized by 42 U.S.C. § 14135a.

(3)   The defendant must advise the court or the pretrial services office or supervising officer in writing before making
      any change of residence or telephone number.

(4)   The defendant must appear in court as required and, if convicted, must surrender as directed to serve a sentence that
      the court may impose.

      The defendant must appear at:             United States District Court, 2500 Tulare Street, Fresno, CA 95814
                                                                                                Place

      before District Judge Dale A. Drozd, Courtroom 5

      on                                                             3/1'6/2020 at 10:00 AM
                                                                               Date and Time


      If blank, defendant will be notified of next appearance.

(5)   The defendant must sign an Appearance and Compliance Bond, if ordered.
AO 199B (Rev. 09/08- EDCA [Fresno]) Additional Conditions of Release (General)                                                      Page   uJ of uJ Pages
                                                ADDITIONAL CONDITIONS OF RELEASE
Upon finding that release by one of the above methods will not by itself reasonably assure the appearance of the defendant and the safety of other
persons and the community, it is FURTHER ORDERED that the release of the defendant is subject to the conditions marked below:

D     (6)         The defendant is placed in the custody-of:

                        Name of person or organization

            who agrees (a) to supervise the defendant in accordance with all conditions ofrelease, (b) to use every effort to assure the appearance of the
            defendant at all scheduled court proceedings, and (c) to notify the court immediately in the event the defendant violates any conditions of
            _release or disappears.

                     SIGNED: _ _ _ _ _ _ _ _ _ _ __
                                       CUSTODIAN
0     (7)         The defendant shall:
      0           (a)     comply with all terms and conditions of probation/supervised release;
      0           (b)     participate in Reentry Program and appear on 12/3/2019 at 1:30 PM
AO 199C (Rev. 09/08- EDCA [Fresno]) Advice of Penalties                                                           Page      3·   of -~3~_ Pages

                                                   ADVICE OF PENALTIES AND SANCTIONS

TO THE DEFENDANT:

YOU ARE ADVISED OF THE FOLLOWING PENALTIES AND SANCTIONS:

       Violating any of the foregoing conditions of release may result in the immediate issuance of a warrant for your arrest, a
revocation of your release, an order of detention, a forfeiture of any bond, and a prosecution for contempt of court and could result in
imprisonment, a fine, or both.
       While on release, if you commit a federal felony offense the punishment is an additional prison term of not more than ten years
and for a federal misdemeanor offense the punishment is an additional prison term of not more than one year. This sentence will be
consecutive (i.e., in addition to) to any other sentence you receive.
       It is a crime punishable by up to ten years in prison, and a $250,000 fine, or both, to, obstruct a criminal investigation;
tamper with a witness, victim, or informant; retaliate or attempt to retaliate against a witness, victim, or informant; or intimidate or
attempt to intimidate a witness, victim, juror, informant, or officer of the court. The penalties for tampering, retaliation, or
intimidation are significantly more serious if they involve a killing or attempted killing.
       If, after release, you knowingly fail to appear as the conditions of release require, or to surrender to serve a sentence,
you may be prosecuted for failing to appear or surrender and additional punishment may be imposed. If you are convicted of:
       (1) an offense punishable by death, life imprisonment, or imprisonment for a term of fifteen years or more -you will be fined
             not more than $250,000 or imprisoned for not more than 10 years, or both;
       (2) an offense punishable by imprisonment for a term of five years or more, but less than fifteen years - you will be fined not
             more than $250,000 or imprisoned for not more than five years, or both;
      '(3) any other felony- you will be fined not more than $250,000 or imprisoned not more than two years, or both;
       (4) a misdemeanor - you will be fined not more than $100,000 or imprisoned not more than one year, or both.
       A term of imprisonment imposed for failure to appear or surrender will be consecutive to any other sentence you receive. In
addition, a failure to appear or surrender may result in the forfeiture of any bond posted.

                                                              Acknowledgment of the Defend ant

       I acknowledge that I am the defendant in this case and that I am aware of the conditions of release. I· promise to obey all
conditions of release, to appear as directed, and surrender to serve any sentence imposed. I am aware of the penalties and sanctions
set forth above.




                                                         Directions to the United States Marshal

( D ) The defendant is ORDERED released after processing.

                                                          \

Date: _l---1-----=-//UJ---f--/__,___,___{"/_·_
                                                              '
                                                              '




                                                                                             Printed name and title




                            DISTRIBUTION:        COURT        DEFENDANT   PRETRIAL SERVICE   U.S. ATTORNEY            U.S. MARSHAL
